Citation Nr: 0919920	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine at L5-S1, secondary to the 
service-connected paralysis of the left peroneal nerve with 
complete left foot drop.  

2.  Entitlement to service connection for a right foot 
disorder, secondary to the service-connected paralysis of the 
left peroneal nerve with complete left foot drop.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from February 1959 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A copy of 
the transcript of that hearing is of record.  

In a June 2008 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's degenerative changes of the lumbar spine at 
L2-3 and L5-S1 were not manifested in service or in the first 
postservice year; are not shown to be related to his service; 
and are not shown to have been caused by or aggravated by his 
service-connected paralysis of the left peroneal nerve with 
complete left foot drop.       

2.  The Veteran's right foot disorder, to include a heel spur 
and sensory neuropathy, was not manifested in service; is not 
shown to be related to his service; and is not shown to have 
been caused by or aggravated by his service-connected 
paralysis of the left peroneal nerve with complete left foot 
drop.    


CONCLUSIONS OF LAW

1.  Service connection for degenerative changes of the lumbar 
spine at L2-3 and L5-S1, secondary to the service-connected 
paralysis of the left peroneal nerve with complete left foot 
drop, is not warranted.  38 U.S.C.A. §§ 1101, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  Service connection for a right foot disorder, to include 
a heel spur and sensory neuropathy, secondary to the service-
connected paralysis of the left peroneal nerve with complete 
left foot drop, is not warranted.  38 U.S.C.A. §§ 1101, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2002, April 2004, and March 2006 letters sent to the Veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2002, April 2004, and March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in May 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in April 2004 and March 2006, after the 
decision that is the subject of this appeal.  In regard to 
any timing deficiency with respect to this notice, the Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claims for service connection for degenerative changes of the 
lumbar spine at L2-3 and L5-S1, and a right foot disorder, to 
include a heel spur and sensory neuropathy, both as secondary 
to the service-connected paralysis of the left peroneal nerve 
with complete left foot drop, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.        

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in January 2004 and September 2008 which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  Thus, VA has no further duty to provide an 
examination or opinion with regard to his secondary service 
connection claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).     

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.    

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003; Wagner, supra.  


III.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a low back disability, to include 
degenerative changes of the lumbar spine at L2-3 and L5-S1, 
or a right foot disorder, to include a heel spur and sensory 
neuropathy.  The records show that in February 1959, he 
underwent an induction examination.  At that time, the 
examiner noted that the Veteran had been hospitalized for low 
back pain six months ago.  No renal disease was found and it 
was considered ND [not disabling].  The Veteran's spine and 
other musculoskeletal system were clinically evaluated as 
"normal."  In June 1960, the Veteran was hospitalized for 
pain and swelling of the left leg.  Upon admission, the 
examiner noted that after marching for long periods of time, 
the Veteran developed swelling on the anterolateral aspect of 
both lower legs.  The Veteran was subsequently diagnosed with 
neuropathy of the left anterior tibial nerve due to pressure.  
While he was hospitalized, he underwent an electromyography 
which was reported to show no evidence of denervation in the 
left tibialis anterior or peroneals; primary muscle necrosis 
in the left tibialis anterior; and total denervation of the 
left extensor digitorum brevis.  The examiner stated that the 
Veteran also had symptoms in the right leg and was advised to 
limit his walking according to the symptoms to prevent 
necrosis.  The Veteran was released from the hospital in 
November 1960 and was diagnosed with tibialis anticus 
syndrome of the left leg.  In October 1960, he underwent a 
discharge examination and denied having arthritis or 
rheumatism, or bone, joint, or other deformity.  The 
Veteran's spine and other musculoskeletal system were 
clinically evaluated as "normal."  In response to the 
question as to whether the Veteran had every had or if he 
currently had foot trouble, the Veteran responded "yes."  
He stated that he had anterior tibial syndrome with resultant 
left foot drop for which he wore a brace.  The Veteran's feet 
and lower extremities were clinically evaluated as 
"abnormal."  The examiner indicated that in regard to the 
Veteran's feet, there was an absence of dorsiflex, supination 
and pronation.  In regard to the Veteran's lower extremities, 
there was marked atrophy of tibialis anterior muscle and the 
examiner noted that the Veteran had anterior tibial syndrome 
of five moths duration.       

By a February 1961 rating action, the RO granted service 
connection for paralysis of the left peroneal nerve with 
complete left foot drop.  The RO assigned a 40 percent 
disabling rating, effective from November 17, 1960.         

In January 2002, the Veteran filed claims for service 
connection for low back and right foot disabilities, both as 
secondary to his service-connected paralysis of the left 
peroneal nerve with complete left foot drop.  The Veteran 
stated that due to his service-connected paralysis of the 
left peroneal nerve with foot drop, he placed all of his 
weight on his right side and developed low back and right 
foot disabilities.        

VA Medical Center (VAMC) outpatient treatment records, dated 
from February 2001 to May 2002, reflect that in April 2002, 
the Veteran was treated for complaints of low back pain.  The 
examiner noted that x-rays taken in February 2002 of the 
Veteran's lumbosacral spine were reported to show 
osteoarthritic changes of the facet joints between L5-S1, 
bilaterally.  

In January 2004, the Veteran underwent a VA examination.  At 
that time, the examiner stated that it was the Veteran's 
contention that he had a low back disability that was 
secondary to his service-connected paralysis of the left 
peroneal nerve with complete left foot drop.  Following the 
physical examination and a review of the February 2002 x-
rays, the examiner diagnosed the Veteran with degenerative 
changes of the facet joints of the lumbar spine at L5-S1.  
The examiner stated that the Veteran's contention that his 
low back disability was the proximate and direct result of 
his service-connected left foot drop was speculative in 
nature and did not attain the threshold of reasonable medical 
certainty or as likely as not.         

A VA neurological evaluation was conducted in January 2004.  
At that time, the examiner stated that the Veteran had a 
history of low back pain over the past few years.  
Specifically, since July 2002, the Veteran had been 
experiencing severe back pain which radiated down both legs.  
The Veteran noted that walking aggravated his low back pain.  
Following the physical examination, the examiner reported 
that the Veteran had a history of left lower extremity 
weakness and left foot drop since he was in the service.  The 
examiner stated that the Veteran also had a history of low 
back pain over the past few years which seemed to be getting 
worse.  According to the examiner, the Veteran had lumbar 
radiculopathy which was probably secondary to degenerative 
joint disease of the lumbar spine.     

A private medical treatment record from R.J.Z., M.D., with 
attached x-rays, dated in June 2004, shows treatment for the 
Veteran's knees and left leg.      

In June 2004, the Veteran submitted a statement from his wife 
in support of his contention that he had low back and right 
foot disabilities, both as secondary to his service-connected 
paralysis of the left peroneal nerve with complete left foot 
drop.  The Veteran's wife stated that due to his service-
connected left peroneal nerve paralysis and foot drop, the 
Veteran favored his right side when he walked, which placed 
pressure on his low back and right foot.      

VAMC outpatient treatment records, dated from May 2002 to May 
2007, show that in May 2005, the Veteran was treated for his 
left foot drop.  At that time, a heavy metal screen was 
ordered and a 24 hour urine showed some arsenic.  The Veteran 
was directed to abstain from eating seafood and subsequent 
testing showed normal blood and urine levels.  The 
examination showed that the Veteran had a left foot drop and 
the right foot was normal.  The impression was incidental lab 
anomaly with no clinically pertinent problem.      

In a private medical treatment record from Dr. R.J.Z., dated 
in December 2007, Dr. Z. stated that the Veteran's 
predominant pain was in his right foot and knee, and lower 
back.  According to Dr. Z., the Veteran was having increasing 
problems with walking.  Dr. Z. reported that x-rays of the 
Veteran's lumbar spine showed degenerative disc disease of 
the lower lumbar spine.  The pertinent diagnoses were lumbar 
spondylosis syndrome with radiculopathy, and chronic left 
ankle drop, etiology unknown, first manifested during the 
Veteran's period of service.      

In the December 2007 Travel Board hearing, the Veteran 
testified that due to his service-connected paralysis of the 
left peroneal nerve with left foot drop, he had developed a 
low back disability and a right foot disorder.  Specifically, 
the Veteran indicated that because of his service-connected 
paralysis of the left peroneal nerve, he wore a brace on his 
left foot and walked with a left-sided limp and a cane.  He 
reported that he also favored his right leg, and that by 
placing more weight and stress on his right leg, he had 
developed an abnormal gait which caused him to develop a 
right foot condition and a low back disability.  According to 
the Veteran, he had chronic pain in his right foot and low 
back, and he also had numbness in this right foot.           

Pursuant to the Board's June 2008 remand decision, the 
Veteran underwent a VA examination in September 2008.  At 
that time, the examiner stated that the Veteran had been 
released from service in 1960 due to a complete left foot 
drop.  The examiner noted that approximately 10 to 15 years 
ago, the Veteran developed low back pain which radiated down 
his legs.  A January 2004 x-ray of the Veteran's lumbosacral 
spine showed degenerative disc disease at L2-3 and moderate 
stable left facet arthropathy at L4-5 and L5-S1.  
Approximately 10 to 15 years ago, the Veteran also developed 
pain and numbness in his right foot.  The examiner noted that 
recent testing showed that the Veteran had abnormal urine 
arsenic levels.  

The physical examination showed that the Veteran had an 
asymmetric gait and used a one prong cane as an assistive 
device.  He had a large, pendulous abdominal girth.  The 
Veteran's back was bilaterally asymmetric without gross 
scoliosis.  There was mild acquired thoracic kyphosis of 
natural aging.  There was mild developmental lordotic 
flattening.  There were no palpable spasms and there was no 
tenderness.  The Veteran had an abnormal sensation to 
pinprick and light touch of the entire right foot and lower 
leg.  Normal toe-walking and heel walking on the right.  The 
Veteran had unsteady heel-to-toe walking consistent with 
girth.  An examination of the right foot showed that there 
was normal plantar and dorsiflexion of the right foot and 
toes.  There was no significant pes planus or cavus and no 
painful motion, tenderness, edema, weakness, or instability.  
There were no functional limitations with standing or 
walking, and there was no evidence of abnormal weight 
bearing.  There was no Achilles misalignment and no 
discomfort with manipulation.  X-rays of the Veteran's right 
foot showed a small right heel spur.  X-rays of the Veteran's 
lumbosacral spine showed degenerative changes of the L2-3 
disc.  Following the physical examination and a review of the 
Veteran's x-rays, the examiner diagnosed the Veteran with the 
following: (1) lumbar degenerative joint disease and 
degenerative disc disease at L2-3, with no radiculopathy, 
consistent with age and body habitus, (2) minimal right foot 
sensory neuropathy of uncertain etiology, as likely as not 
caused by or related to arsenic, (3) right foot small heel 
spur, consistent with natural aging, (4) bilateral congenital 
genu varum deformities of the knees with subsequent 
degenerative joint disease; status post left knee surgical 
intervention, and (5) service-connected left lower extremity 
cellulitis with anterior tibial compartment syndrome (muscle 
necrosis) and secondary denervation of deep peroneal nerve, 
with residual complete left foot drop.  The examiner stated 
that the Veteran's spine, right leg and joint conditions were 
consistent with natural aging and were not caused by or 
related to the service-connected left lower extremity 
condition, nor were they aggravated beyond natural 
progression.  The examiner also indicated that the Veteran's 
right leg/foot minimal subjective neuropathy could not "be 
explained by" the service-connected left lower extremity 
condition.  According to the examiner, there were no 
objective findings to support aggravation beyond the natural 
progression due to the service-connected condition.               


IV.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for degenerative 
changes of the lumbar spine at L2-3 and L5-S1, and a right 
foot disorder, to include a heel spur and sensory neuropathy, 
both claimed as secondary to the service-connected paralysis 
of the left peroneal nerve with complete left foot drop.  

The evidence of record shows that the Veteran currently has 
degenerative changes of the lumbar spine at L2-3 and L5-S1, 
and a right foot disorder, diagnosed as a right heel spur and 
sensory neuropathy.  However, the Veteran's service treatment 
records are negative for any complaints or findings of the 
aforementioned disabilities.  Specifically, in regard to the 
Veteran's low back disability, the Board recognizes that at 
the time of the Veteran's February 1959 induction 
examination, the examiner noted that the Veteran had been 
hospitalized for low back pain six months ago.  However, the 
examiner also stated that no renal disease was found and it 
was considered ND [not disabling].  In addition, the 
Veteran's spine and other musculoskeletal system were 
clinically evaluated as "normal."  Thus, given that there 
was no evidence of a low back disability at the time of the 
Veteran's induction examination, the Veteran is presumed to 
have been in sound condition at entry.  The Board also notes 
that, in addition to there being no evidence showing that the 
Veteran was diagnosed with degenerative changes of the lumbar 
spine at L2-3 and L5-S1 during his period of military 
service, there is also no evidence that arthritis of the 
lumbosacral spine was manifested to a compensable degree in 
the first year following the Veteran's discharge from active 
duty.  Consequently, service connection for degenerative 
changes of the lumbar spine at L2-3 and L5-S1 on the basis 
that the degenerative arthritis became manifest in service 
and persisted, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  
Moreover, service connection for a right foot disorder, to 
include a heel spur and sensory neuropathy, on the basis that 
it became manifest in service and persisted is not warranted.  
Furthermore, there is no competent evidence in the record 
which shows that the Veteran's degenerative changes of the 
lumbar spine at L2-3 and L5-S1, and right foot disorder, to 
include a heel spur and sensory neuropathy, are somehow 
directly related to his service.  Notably, the Veteran has 
not argued that his low back and right foot disabilities are 
directly related to his service.   

The Veteran's theory of entitlement in this matter is one of 
secondary service connection; he alleges that his low back 
disability, diagnosed as degenerative changes of the lumbar 
spine at L2-3 and L5-S1, and right foot disorder, to include 
a right heel spur and sensory neuropathy, are due to his 
service-connected paralysis of the left peroneal nerve with 
complete left foot drop.  However, in this case, there is no 
competent medical evidence of record which shows that the 
Veteran's service-connected paralysis of the left peroneal 
nerve with complete left foot drop caused or aggravated his 
degenerative changes of the lumbar spine at L2-3 and L5-S1, 
and/or right foot disorder, to include a heel spur and 
sensory neuropathy.  The only competent medical evidence 
addressing the pertinent secondary issues in this case is the 
opinion from the examiner from the Veteran's September 2008 
VA examination and that opinion weighs against the claims.  
In the September 2008 VA examination report, the examiner 
diagnosed the Veteran with lumbar degenerative joint disease 
and degenerative disc disease at L2-3 and specifically 
concluded that the Veteran's spine condition was consistent 
with natural aging and was not caused by or related to the 
service-connected left lower extremity condition, nor was it 
aggravated beyond natural progression.  The examiner also 
diagnosed the Veteran with a right foot small heel spur that 
was consistent with natural aging, and minimal right foot 
sensory neuropathy of uncertain etiology, as likely as not 
caused by or related to arsenic.  The examiner specifically 
opined that the Veteran's right foot disorder was not related 
to the service-connected left lower extremity condition, nor 
was it aggravated beyond natural progression.   

In regard to the other medical evidence of record, in the 
January 2004 VA examination report, the examiner stated, in 
essence, that he could not address the pertinent question of 
whether the Veteran's low back disability was related to his 
service-connected left lower extremity condition, without 
resorting to speculation.  The Board notes that a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).  

In a January 2004 VA neurological evaluation report, the 
examiner linked the Veteran's lumbar radiculopathy to his 
degenerative joint disease of the lumbar spine and did not 
discuss the pertinent secondary service connection questions.  
In addition, in the private medical treatment records from 
Dr. R.J.Z., dated in June 2004 and December 2007, while Dr. 
Z. discussed the Veteran's low back and right foot 
disabilities, he did not address the question of whether the 
low back and right foot disabilities were caused or 
aggravated by the service-connected paralysis of the left 
peroneal nerve with complete left foot drop.      

The Board has considered the Veteran's statements to the 
effect that he has low back and right foot disabilities that 
were caused or aggravated by his service-connected paralysis 
of the left peroneal nerve with complete left foot drop.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, the Veteran has not been shown to possess the 
training or credential needed to render a diagnosis or a 
competent opinion as to medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions.)  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disabilities and his service-
connected paralysis of the left peroneal nerve with complete 
left foot drop.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).           

The Board recognizes that the evidence of record also 
includes a lay statement from the Veteran's wife.  To the 
extent such a statement is offered to establish that the 
Veteran has current low back and right foot disabilities that 
are related to his service-connected paralysis of the left 
peroneal nerve with complete left foot drop, such a statement 
does not constitute competent evidence with respect to 
medical diagnosis or nexus.  As a lay person without medical 
expertise, the Veteran's wife is not qualified to offer 
evidence that requires medical knowledge such as a diagnosis 
or opinion as to the cause of a disability.  See Espiritu, 2 
Vet. App. at 492, 494; Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for degenerative changes of the lumbar 
spine at L2-3 and L5-S1, and a right foot disorder, to 
include a heel spur and sensory neuropathy, both as secondary 
to the service-connected paralysis of the left peroneal nerve 
with complete left foot drop.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application and the claims must be 
denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).













ORDER

Entitlement to service connection for degenerative changes of 
the lumbar spine at L2-3 and L5-S1, secondary to the service-
connected paralysis of the left peroneal nerve with complete 
left foot drop, is denied.  

Entitlement to service connection for a right foot disorder, 
to include a heel spur and sensory neuropathy, secondary to 
the service-connected paralysis of the left peroneal nerve 
with complete left foot drop, is denied.  






____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


